DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-13 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Sekine (US 5,586,028).


          In regards to claim 1, Sekine discloses a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process, the process comprising: (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)

          acquiring first sound data collected by a first microphone and second sound data collected by a second microphone during traveling of a vehicle in which the first microphone is provided in vicinity of a front wheel and the second microphone is provided in vicinity of a rear wheel; and (fig. 16, ‘road surface detection detected by neural network’; 5-67 col. 16; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)


          detecting a cavity under a road surface where the vehicle has traveled based on a difference between the acquired first sound data and the acquired second sound data. signal analysis from microphones of desired road condition’; 30-53 col. 10; 23-35 col. 12, recites: ‘sample data from noise-detecting means is subjected to frequency analysis to obtain data of sound pressure levels of respective particular frequency components.’)


          In regards to claim 2, Sekine discloses a non-transitory computer-readable storage medium according to claim 1, further comprising (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)

          calculating a passage time difference between passage times of front and rear wheels of the vehicle based on a speed of the vehicle, (fig. 12, ‘time-series data’; fig(s) 14-15; fig. 16 ‘results of determinations’; 5-67 col. 16; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)


          wherein the acquiring includes acquiring the first sound data collected by the first microphone in a first period and the second sound data collected by the second microphone in a second period delayed from the first period by the passage time difference. (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 23-35 col. 12, recites: ‘sample data from noise-detecting means is subjected to frequency analysis to obtain data of sound pressure levels of respective particular frequency components.’; 21 23 fig 13, ‘microphones’)
  


          In regards to claim 3, Sekine discloses a non-transitory computer-readable storage medium according to claim 2, further comprising (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)


          setting a threshold value for a difference between sound data collected by the first microphone and sound data collected by the second microphone, based on past sound data collected by the first microphone before the first period and past sound data collected by the second microphone before the second period, and (fig. 13; 13-48 col. 14, ‘says microphones can be placed in any arrangement………and the construction of the system an method of the road surface condition determination are identical to those of the first embodiment’ Implementation of method: 5-67 col. 16; fig. 16, ‘time points’; 66-67 col. 20; 1-27 col. 21, ‘recites threshold values may be implemented as input to the neural network’)

signal analysis from microphones of desired road condition’; 30-53 col. 10; 23-35 col. 12, recites: ‘sample data from noise-detecting means is subjected to frequency analysis to obtain data of sound pressure levels of respective particular frequency components.’)  
.  


          In regards to claim 5, Sekine discloses a non-transitory computer-readable storage medium according to claim 1, further comprising outputting a result obtained in the detecting. (fig(s) 1, 5-6, 9-10, 12-16)
 

          In regards to claim 6, Sekine discloses a non-transitory computer-readable storage medium according to claim 5, wherein the outputting includes outputting position information of the vehicle in association with the result obtained in the detecting.  (fig(s) 1, 5-6, 9-10, 12-16)


          In regards to claim 7, Sekine discloses a road surface condition estimation method executed by a computer, the road surface condition estimation method comprising: (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)


          acquiring first sound data collected by a first microphone and second sound data collected by a second microphone during traveling of a vehicle in which the first microphone is provided in vicinity of a front wheel and the second microphone is provided in vicinity of a rear wheel; and (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)


          detecting a cavity under a road surface where the vehicle has traveled based on a difference between the acquired first sound data and the acquired second sound data. and (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)
  


          In regards to claim 8, Sekine discloses an information processing apparatus, comprising: (fig(s) 12, 14, 15, ‘road surface condition detecting means’)

          a memory; and (34-67 col. 12; 48-67 col. 14; 5-67 col. 16; fig. 16)


          a processor coupled to the memory and configured to: 32Attorney Docket No. 14680US01 (34-67 col. 12; 48-67 col. 14; 5-67 col. 16; fig. 16)

          acquire first sound data collected by a first microphone and second sound data collected by a second microphone during traveling of a vehicle in which the first microphone is provided in vicinity of a front wheel and the second microphone is provided in vicinity of a rear wheel, and and (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)


          detect a cavity under a road surface where the vehicle has traveled based on a difference between the acquired first sound data and the acquired second sound data. (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)
  


          In regards to claim 9, Sekine discloses an information processing apparatus, according to claim 8, (see claim rejection 8) wherein the processor is configured to: (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)


          calculate a passage time difference between passage times of front and rear wheels of the vehicle based on a speed of the vehicle, and , (fig. 12, ‘time-series data’; fig(s) 14-15; fig. 16 ‘results of determinations’; 5-67 col. 16; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)


          acquire the first sound data collected by the first microphone in a first period and the second sound data collected by the second microphone in a second period delayed from the first period by the passage time difference. (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 23-35 col. 12, recites: ‘sample data from noise-detecting means is subjected to frequency analysis to obtain data of sound pressure levels of respective particular frequency components.’; 21 23 fig 13, ‘microphones’)  


          In regards to claim 10, Sekine discloses an information processing apparatus, according to claim 8, wherein the processor is configured to: (abstract; fig. 16, ‘road surface detection detected by neural network vehicle traveling time points’; 5-67 col. 16; 1-19 col. 17; fig(s) 12, 14; 21 23 fig 13, ‘microphones’; 26-35 col. 14, ‘recites microphones 23 may be arranged at any other location’)


          set a threshold value for a difference between sound data collected by the first microphone and sound data collected by the second microphone, based on past sound data collected by the first microphone before the first period and past sound data collected by the second microphone before the second period, and (fig. 13; 13-48 col. 14, ‘says microphones can be placed in any arrangement………and the construction of the system an method of the road surface condition determination are identical to those of the first embodiment’ Implementation of method: 5-67 col. 16; fig. 16, ‘time points’; 66-67 col. 20; 1-27 col. 21, ‘recites threshold values may be implemented as input to the neural network’)


          detect a cavity under a road surface where the vehicle has traveled based on a result obtained by comparing the difference between the first sound data and the second sound data with the set threshold value. (fig. 16; fig. 14, ‘signal analysis from microphones of desired road condition’; 30-53 col. 10; 23-35 col. 12, recites: ‘sample data from noise-detecting means is subjected to frequency analysis to obtain data of sound pressure levels of respective particular frequency components.’)  
 


          In regards to clam 12, Sekine discloses an information processing apparatus, according to claim 8, (see claim rejection 8) wherein the processor is configured to output a result obtained in the detecting. (fig(s) 1, 5-6, 9-10, 12-16) 


          In regards to 13, Sekine discloses an information processing apparatus, according to claim 8, (see claim rejection 8) wherein the processor is configured to output position information of the vehicle in association with the result obtained in the detecting. (fig(s) 1, 5-6, 9-10, 12-16) 
 
 
 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 5,586,028), in view of, Funayama (JP 2013-068986).

          Sekine teaches:
          The non-transitory computer-readable storage medium according to claim 1, (see claim rejection 1)
          Sekine discloses a load surface and the vehicle with a front and rear axle shown in figure 6 with respective microphones, however does not go into detail about different loads from the axis.
          Sekine does not teach:
         wherein the vehicle is a vehicle that has front and rear axle loads different from each other
          Funayama discloses:
         wherein the vehicle is a vehicle that has front and rear axle loads different from each other (para 007, ‘goes into a little more detail explaining the tire and road surface of a vehicle contacting a road surface resulting in a load noise (eddy of air/compression), and shows a vehicle therefore by virtue of the definition of load noise it’s obvious that the axle loads can be different.’)
          It would have been obvious before the effective filing date of the invention to combine the ‘road surface condition-detecting system’ of Sekine with the ‘road surface determination device’ of Funayama in order to provide a cost effective road surface determination device for vehicles and the like.

          In regards to claim 11, Sekine discloses an information processing apparatus, according to claim 8, (see claim rejection 8) Funayama teaches wherein the vehicle is a vehicle that has front and rear axle loads different from each other. (para 007, ‘goes into a little more detail explaining the tire and road surface of a vehicle contacting a road surface resulting in a load noise (eddy of air/compression), and shows a vehicle therefore by virtue of the definition of load noise it’s obvious that the axle loads can be different.’) 


 
 Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852